Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kassan (20050021417) in view of Karipides (8,160,914) further in view of Lounsbury (20150170193). 
As per claims 1, 10, 18,
Kassan discloses a method for facilitating an e-commerce transaction, the method comprising:
after identification and application of the at least one benefit, displaying a checkout modal window (par 37), wherein the checkout modal window displays: 
a price for the product after application of the at least one benefit and a selectable checkout user-interface element (par 27, 28);
receiving a selection of the checkout user-interface element (par 29);
in response to receiving the selection of the checkout user-interface element, executing a background process to complete the purchase of the product without requiring additional input from the user or display of a checkout page on the website (par 29).
Kassan does not explicitly disclose:
monitoring at least one of a URL or a page element to determine that a user has navigated to a product landing page, for a product, of a website. 
However, Karipides discloses:
monitoring at least one of a URL or a page element to determine that a user has navigated to a product landing page, for a product, of a website (claim 26). See also Lounsbury par 5, 46.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Karipides’ monitoring at least one of a URL or a page element to determine that a user has navigated to a product landing page, for a product, of a website to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide sellers a method for using data from user sessions to determine product demand (Karipides Col 1).
Kassan does not explicitly disclose:
upon determining that the user has navigated to the product landing page, identifying and applying at least one benefit relative to a purchase of the product.
	However, Lounsbury discloses:
	upon determining that the user has navigated to the product landing page, identifying and applying at least one benefit relative to a purchase of the product (par 5, 46). Lounsbury discloses a system that tracks when a shopper is making a purchase.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s upon determining that the user has navigated to the product landing page, identifying and applying at least one benefit relative to a purchase of the product to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
	As per claim 2,
	Kassan discloses the product landing page is provided by a first merchant, and the price for the product is provided for a second merchant (par 27).
	As per claim 3,
	Kassan discloses the background process completes the purchase via a website of the second merchant (par 10, 36).
	As per claim 4,
	Kassan discloses upon completion of the purchase of the product, updating the checkout modal window to reflect that the purchase has been completed (par 10, 36).
	As per claim 5,
	Lounsbury discloses upon completion of the purchase of the product, updating the checkout modal window to reflect that the purchase has been completed (par 10, 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s upon completion of the purchase of the product, updating the checkout modal window to reflect that the purchase has been completed to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 6,
	Lounsbury discloses wherein the page element comprises at least one of a keyword or an image (par 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s wherein the page element comprises at least one of a keyword or an image to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 7,
	Lounsbury discloses the at least one benefit comprises a coupon code operative to reduce the price of the purchase selected by the user (par 10, 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s the at least one benefit comprises a coupon code operative to reduce the price of the purchase selected by the user to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 8,
	Lounsbury discloses the at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user (par 10, 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s the at least one benefit comprises a cashback percentage provided from a merchant to the user relative to the purchase selected by the user to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 9,
Lounsbury discloses the checkout modal window is displayed on a local device of the user and the background process is performed by an application server in communication with the local device (par 26).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s the checkout modal window is displayed on a local device of the user and the background process is performed by an application server in communication with the local device to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 11,
Lounsbury discloses executing the background process includes accessing, from a plurality of checkout rulesets, a checkout ruleset for the website of the maximum benefit entity and completing the purchase of the product based on the checkout ruleset (par 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s executing the background process includes accessing, from a plurality of checkout rulesets, a checkout ruleset for the website of the maximum benefit entity and completing the purchase of the product based on the checkout ruleset to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 12,
Lounsbury discloses the checkout ruleset includes a script, and completing the purchase of the product includes executing the script (par 43).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s the checkout ruleset includes a script, and completing the purchase of the product includes executing the script to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
As per claim 13,
Kassan discloses executing the background process causes the application to perform a set of operations including: accessing payment information for a user; accessing shipping details for the user; populating checkout fields of checkout pages with the accessed payment information and shipping details; and submitting the populated checkout fields to complete the purchase of the product (par 10). See also, Lounsbury par 42, 44.
As per claims 14, 15, 19,
Kassan discloses the maximum benefit entity is the second entity (par 27, 28).
As per claim 16, 17,
Kassan discloses  the checkout modal window further displays a payment option for a third-party payment platform (par 10, 28).
As per claim 20,
Lounsbury discloses the application is a browser extension (par 11, 25).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Lounsbury’s the application is a browser extension to Kassan’s method for facilitating an e-commerce transaction. One would be motivated to do this in order to provide advertiser that issue coupons with the ability to automatically deliver coupons to their customers that purchase products or services that are included in the manufacturer’s promotional campaign (Lounsbury par 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621